Title: Thomas Jefferson to Joseph Milligan, 6 April 1816
From: Jefferson, Thomas
To: Milligan, Joseph


          
            
              Sir
              Monticello Apr. 6. 16.
            
            Your favor of Mar. 6. did not come to hand until the 15th. I then expected I should finish revising the translation of Tracy’s book within a week, and could send the whole together. I got thro’ it, but on further consideration thought I ought to read it over again, lest any errors should have been left in it. it was fortunate I did so, for I found several little errors. the whole is now done and forwarded by this mail, with a Title, and something I have written which may serve for a Prospectus, and indeed for a Preface also with a little alteration. you will see by the face of the work what a horrible job I have had in the revisal. it is so defaced that it is absolutely necessary you should have a fair copy taken, and by a person of good understanding. for that will be necessary to decypher the translator’s orthography, too, erasures, interlineations Etc of the translation. the translator’s orthography too will need great correction, as you will find a multitude of words shamefully  mispelt, and he seems to have had no idea of the use of stops. he uses the comma very commonly for a full stop, and as often the full stop, followed by a capital letter for a comma. your copyist will therefore have to stop it properly quite thro’ the work. still there will be places where it cannot be stopped correctly without reference to the original. for I observed many instances where a member of a sentence might be given either to the preceding or following one, grammatically, which would yet make the sense very different, and could therefore be rectified only by the original. I have therefore thought it would be better for you to send me the proof sheets as they come out of the press. we have two mails a week which leave this Wednesdays & Saturdays and you should always recieve it by return of the first mail. only observe that I set out for Bedford in 5. or 6. days and shall not be back till the first week in May.
            The original construction of the style of the translation was so bungling that altho’ I have made it render the author’s sense faithfully, yet it was impossible to change the structure of the senses sentences to any thing good. I have endeavored to apologise for it in the prospectus; as also to prepare the reader for the dry, and to most of them, uninteresting character of the preliminary tracts, advising him to pass at once to the beginning of the main work, where also you will see I have recommended the beginning the principal series of pages. in this I have departed from the order of pages adopted by the author.
            My name must in no wise appear connected with the work. I have no objection to your naming me, in conversation, but not in print, as the person to whom the original was communicated. altho’ the author puts his name to the work, yet, if called to account for it by his government he means to disavow it, which it’s publication at such a distance will enable him to do. but he would not think himself at liberty to do this if avowedly sanctioned by me here. the best open mark of approbation I can give is to subscribe for a dozen copies; or if you would prefer it, you may place on your subscription paper a letter in these words. ‘Sir, I subscribe with pleasure for a dozen copies of the invaluable book you are about to publish on Political economy. I should be happy to see it in the hands of every American citizen. Th Jefferson.’
            The Ainsworth, Ovid, Cornelius Nepos & Virgil came safely. I shall be glad of another copy of the same edition of Virgil as also of the 2. books below mentioned, & formerly written for. I fear I shall not get the Ovid and Nepos I sent to be bound, in time for the pocket in my Bedford trip. Accept my best wishes and respects.
            Th: Jefferson
          
          
            Moore’s greek grammar translated by Ewen.
            Mair’s Tyro’s dictionary.
          
        